DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 9/22/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit that samples in claim 1; an FFT processing unit that performs in claim 1; a signal length calculation unit in claim 1; a comparing unit that compares in claim 1; an FFT length setting unit that sets in claim 1; a resolution bandwidth setting unit that set in claim 2; a reception unit that samples in claim 7; an FFT processing unit that performs in claim 7; a signal length calculation unit that calculates in claim 7; a comparing unit that compares in claim 7; an FFT length setting unit that sets in claim 7; an analysis unit that analyzes in claim 7; a display unit that displays in claim 7; a resolution bandwidth setting unit that sets in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, and 14-15 of copending Application No. 17/480,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Application # 17/481,858
Co-pending application # 17/480,682
Claim 1: A receiving device comprising: 
a reception unit that samples a signal to be measured transmitted from a device under test and acquires a sample signal; 
an FFT processing unit that performs an FFT process by multiplying the sample signal acquired by the reception unit by a window function; 
a signal length calculation unit that calculates a signal length of the signal to be measured from the sample signal acquired by the reception unit; 
a comparing unit that compares the calculated signal length of the signal to be measured with a first FFT length conforming to a communication standard; and 
an FFT length setting unit that, when as a result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, instead of the first FFT length, sets a second FFT length shorter than the signal length of the signal to be measured, as the FFT length of the FFT process by the FFT processing unit.
Claim 1: A receiving device comprising: 
a reception unit that samples a signal to be measured, transmitted from a device under test, and acquires a sample signal; 
an FFT processing unit that performs an FFT process by multiplying the sample signal acquired by the reception unit by a window function; 
a signal length calculation unit that calculates a signal length of the signal to be measured, from the sample signal acquired by the reception unit; 
a comparing unit that compares the calculated signal length of the signal to be measured with a first FFT length conforming to a communication standard; 

an FFT length setting unit that when as a result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, instead of the first FFT length, sets a second FFT length shorter than the signal length of the signal to be measured, as an FFT length of the FFT process by the FFT processing unit; and 
a window function setting unit that when as the result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, instead of a first window function which is currently set as the window function used in the FFT process, sets an asymmetric second window function having a peak separated from a center of a window section, as the window function used in the FFT process.
Claim 4: The receiving device according to claim 1, wherein the FFT length setting unit, when as the result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, sets the second FFT length to maximum 2n which is equal to or less than the number of samples of one symbol at a sampling rate of the sampling performed by the reception unit where n is a natural number.
Claim 6: The receiving device according to claim 1, wherein the FFT length setting unit sets the second FFT length to maximum 2.sup.n which is the number of samples or less of one symbol at a sampling rate of the sampling performed by the reception unit, where n is a natural number.
Claim 7: A mobile terminal test apparatus comprising:
a receiving device including a reception unit that samples a signal to be  measured, transmitted from a device under test, and acquires a sample signal,
an FFT processing unit that performs an FFT process by multiplying the sample signal acquired by the reception unit by a window function, 
a signal length calculation unit that calculates a signal length of the signal to be measured from the sample signal acquired by the reception unit, 
a comparing unit that compares the calculated signal length of the signal to be measured with a first FFT length conforming to a communication standard, and 
an FFT length setting unit that when as a result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, instead of the first FFT length, sets a second FFT length shorter than the signal length of the signal to be measured, as the FFT length of the FFT process by the FFT processing unit;












an analysis unit that analyzes a signal obtained by the FFT processing unit; and
a display unit that displays a result of the analysis performed by the analysis unit.
Claim 10: A mobile terminal test apparatus comprising: 
a receiving device including a reception unit that samples a signal to be measured, transmitted from a device under test, and acquires a sample signal, 
an FFT processing unit that performs an FFT process by multiplying the sample signal acquired by the reception unit by a window function, 
a signal length calculation unit that calculates a signal length of the signal to be measured from the sample signal acquired by the reception unit, 
a comparing unit that compares the calculated signal length of the signal to be measured with a first FFT length conforming to a communication standard, 
an FFT length setting unit that when as a result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, instead of the first FFT length, sets a second FFT length shorter than the signal length of the signal to be measured, as an FFT length of the FFT process by the FFT processing unit, and 
a window function setting unit that when as the result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, instead of a first window function which is currently set as the window function used in the FFT process, sets an asymmetric second window function having a peak separated from a center of a window section, as the window function used in the FFT process; 
an analysis unit that analyzes a signal obtained by the FFT processing unit; and 
a display unit that displays a result of the analysis performed by the analysis unit.
Claim 10: The mobile terminal test apparatus according to claim 7, wherein the FFT length setting unit, when as the result of the comparison by the comparing unit, the signal length of the signal to be measured is shorter than the first FFT length, sets the second FFT length to maximum 24 which is equal to or less than the number of samples of one symbol at the sampling rate of the sampling performed by the reception unit, where n is a natural number.
Clam 14: The mobile terminal test apparatus according to claim 10, wherein the FFT length setting unit sets the second FFT length to maximum 2.sup.n which is the number of samples or less of one symbol at a sampling rate of the sampling performed by the reception unit, where n is a natural number.
Claim 11: A mobile terminal test method comprising:
a reception step of sampling a signal to be measured, transmitted from a device under test, and acquiring a sample signal; 
an FFT processing step of performing an FFT process by multiplying the sample signal acquired in the reception step by a window function; 
a signal length calculation step of calculating a signal length of the signal to be measured from the sample signal acquired in the reception step; 
a comparison step of comparing the calculated signal length of the signal to be measured with a first FFT length conforming to a communication standard as an FFT length of the FFT process; 
an FFT length setting step of, when as a result of the comparison in the comparison step, the signal length of the signal to be measured is shorter than the first FFT length, instead of the first FFT length, setting a second FFT length shorter than the signal length of the signal to be measured, as the FFT length of the FFT process in the FFT processing step;
a resolution bandwidth setting step of, when as the result of the comparison in the comparison step, the signal length of the signal to be measured is shorter than the first FFT length, instead of a predetermined first resolution bandwidth conforming to the communication standard as the resolution bandwidth of the window function used in the FFT process, setting a second resolution bandwidth larger than the first resolution bandwidth, as the resolution bandwidth of the window function; 







an analysis step of analyzing a signal obtained in the FFT processing step; and 
a display step of displaying a result of analysis in the analysis step.
Claim 15: A mobile terminal test method comprising: 
a reception step of sampling a signal to be measured, transmitted from a device under test, and acquiring a sample signal; an FFT processing step of performing an FFT process by multiplying the sample signal acquired in the reception step by a window function; 
a signal length calculation step of calculating a signal length of the signal to be measured from the sample signal acquired in the reception step; 
a comparison step of comparing the calculated signal length of the signal to be measured with a first FFT length conforming to a communication standard as an FFT length of the FFT process; 
an FFT length setting step of, when as a result of the comparison in the comparison step, the signal length of the signal to be measured is shorter than the first FFT length, instead of the first FFT length, setting a second FFT length shorter than the signal length of the signal to be measured, as the FFT length of the FFT process in the FFT processing step; 
a window function setting step of, when as the result of the comparison in the comparison step, the signal length of the signal to be measured is shorter than the first FFT length, instead of a first window function which is currently set as the window function used in the FFT process, setting an asymmetric second window function having a peak separated from a center of a window section, as the window function used in the FFT process; 
a sweep section setting step of, when as the result of the comparison in the comparison step, the signal length of the signal to be measured is shorter than the first FFT length, setting a section obtained by extending a measurement section corresponding to the signal to be measured, as an FFT sweep section; 
an analysis step of analyzing a signal obtained in the FFT processing step; and 
a display step of displaying a result of analysis in the analysis step.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-3, 5-6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Renfors et al. US 2019/0280818 and Lee et al. US 2018/0091346.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633